DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and accompanying remarks filed November 18, 2020 are acknowledged.
The status identifier for claim 2 should read (Withdrawn).
Claim 2 is withdrawn from consideration at this time due to Applicant’s election Group I as filed on June 5, 2020.
The rejection of claims 1 and 3 under 35 U.S.C 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S. 103 as obvious over Ishizu et al., JPH04-163116 is withdrawn due to Applicant’s arguments.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer et al., U.S. Pre Grant Publication 2014/0084509.

	Regarding claims 1 and 3, paragraph 0010 discloses a tool component formed as two halves (10, 20) that can be opened and closed.  Paragraph 0010 also disclose that a fiber reinforced mat can be inserted into the tool component.  Paragraph 0010 discloses that the mat 30 can be a thermoplastic natural fiber mat [FRP].  Additionally, paragraph 0010 discloses that one of the two tool components has at least one nozzle (22) [injection port] is provided through which liquefied plastics material is applied to the inserted mat in such a way that the hot and pressurized melt penetrates the compressed mat and reaches a cavity on the opposite side.  Paragraph 0012 discloses that the mat is heated in the tool. .Paragraph 0038 discloses that first the mat is placed between the tool components wherein the two tool components come together [closed] and the mat is compressed.  Paragraph 0040 discloses that after the molding process is terminated the tool is closed and a plastics [resin] material is introduced via the nozzle and penetrates the fiber mat.  Paragraph 0041 discloses that the needle of the nozzle can be driven into the mat in order to shorten the penetration path. See figure 1B.


    PNG
    media_image1.png
    636
    656
    media_image1.png
    Greyscale

	Hubauer teaches the claimed invention but does not teach that the molded part forms a resin layer between the fiber reinforced plastic.  It is presumed that the molded part forms a resin layer between the fiber reinforced plastic.  Said presumption is based upon Hubauer’s disclosure of a method of inserting a thermoplastic fiber mat into a tool having two components that are closed and heated to compress the mat and further injecting a plastics material into the fiber reinforced mat wherein the tool is the closed state.  Hubauer teaches the same method as recited in claim 1.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Response to Arguments
8.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786